Case 1:19-cr-20351-CMA Document 44 Entered on FLSD Docket 06/24/2019 Page 1 of 6




                               UNITED siAu sm sTm c'
                                                   rcouR'r
                              so tll'ltEM   m sTm cT oF FLo m oA

                                   Case No.'
                                           1:19-CR-20351-CM A


   UN ITED STA TES O F AM ERICA

   VS.

   LUIS ALBERTO CHACIN HADDAD,

                   D efendant.
                                       /

                                        FA CTUAL PR OFFER

           TheUnitedStatesandLUISALBERTO CHACIN HADDAD Cr efendanf')stipulateand
   agreethatifthiscasehad proceeded to trial,the United Stateswould haveproven thefollowing
   facts beyond a reasonable doubt, which prove that D efendanf is guilty of Count 1 of the

   lnformation,conspiracytocommitfelony violationsoftheForeign CorfuptPracticesAct(Title
    15,UnitedStatesCode,Sections78dd-2and78dd-3),inviolationofTitle18,UnitedStatesCode,
    Section 371:

                   D efendantis a citizen ofV enezuela and residentofthe United States. D efendant

   owns and manages businesses in M iami,Florida,including Search Trading,ELC (çssearch
   Tradinf),and Headline,LLC ($$Headline''),bothofwhich areregistered underthelawsofthe
    State ofFlorida. Search Trading and H eadline are Ssdom estic concem s''asthatterm isdefined in

   theForeignCorruptPracticesAct(tTCPA''),Title15,UnitedStatesCode,Section78dd-2(h)(1).
   Defendant is a (sdom estic concern''and an offcer,em ployeç,and agent of dom estic concenu

   (SearchTradingandHeadline)asthosetermsareusedintheFCPA,Title15,UnitedStatesCode,
    Sections78dd-2(a)and78dd-2(h)(1). SearchTradingandHqadlinepurchasegoodsfrom around
Case 1:19-cr-20351-CMA Document 44 Entered on FLSD Docket 06/24/2019 Page 2 of 6




    theworld forexportto Centraiand South America. Search Trading holdsabank accountat
    CitibankandHeadlineholdsabank accountatBank ofAmerica.

           2.     JesusRamon Veroes (dsveroes'')is a Venezuelan citizen and operatesv>rious
    businesses in V enezuela and the United States. V eroes isa Ssperson''as thatterm is used in the

   FCPA,Title15,UnitedStatesCode,Section78dd-3(t)(1)..Veroes'scloserelativeislistedasthe
   PresidentofNV OrientalTrading Corporation ISSNV OrientalTradinf),acompany based in
   D oral,Florida,and incorporated under the law s of the State of Florida. N V OrientalTrading

   holds a bank accountatBank ofA m erica, N V OrientalTrading is a dsdomestic concern''asthat

   term isdefinedintheFCPA,Title15,UnitedStatesCode,Section78dd-2(h)(1).
           3.     Foreign Official 1 was a high-levelofficialin V enezuela's M inistry ofElectrical

   Energy and atV enezuela's state-owned electric com pany,Corporaciôn Eléctrica N acional,S.A .

   ttçcorpoelec'l. CorpoeleciscontrolledbytheVenezuelan governmentandperformsafunction
   thatV enezuela treatsas its own,and thusisan dtinstrum entality''ofthe governm entofV enezuela

   asthatterm isdefined in theFCPA . Corpoelec held abank accountatCitibank. Foreign Official

    1 w as a :çforeign offcial''as thatterm is defined in the FCPA,Title 15,United States Code,

   Sections78dd-2(h)(2)and78dd-3(9(2).
                  Foreign Oficial 2 w as a high-level official in procurem ent at Corpoelec and

   w orked under Foreign Official 1. Foreign Official 2 w as a (Toreign offk ial''as that term is

   definedintheFCPA,Title15,UnitedStatesCode,Sections78dd-2(h)(2)and78dd-3(9(2).
                  ConldentialW itness 1(::CW -1'')isa dualcitizen ofVenezuela and theUnited
   States. CW -I isaCddom estic concern''asthatterm is defined in theFCPA ,Title 15,U nited States

   Code,Section78dd-209(1).


                                                  2
Case 1:19-cr-20351-CMA Document 44 Entered on FLSD Docket 06/24/2019 Page 3 of 6




                  Co-conspirator 1 isa dualcitizen ofVenezuela and the U nited States,isPresident

   ofa Florida corporation based in PortSt.Lucie,Florida,and previously w orked as director ofa

   Venezuelan electric company that later m erged w ith two other electric com panies to form

   Corpoelec. Co-conspirator 1 is a <fdom estic concern''and an officer,em ployee and agent of a

   domesticconcern asthoseterm sareusedintheFCPA,Title15,UnitedStattsCode,Section78dd-

   1(a)and78dd-2(h)(1).
                  Beginning in approxim ately 2010, D efendant and CW -I engaged in various

   business ventures,and for aperiod oftim e,the two occupied om ce suitesnextto each otherin a

   building in Doral,Florida. Toward the end of 2015,Defendant and CW -I approached Co-

   Conspirator 1 about assisting them in obtaining business W ith Corpoelec. D uring a trip to

   Venezuela,D efendant,CW -1,and Co-conspirator 1 m etthe Corpoelec employee in charge ofa

   majorprojectsdepartment,whointroducedthem toForeignOffkial2,apersonCo-conspirator1
   already knew .
         .
             8.   D efendantand Co-conspirator 1 subm itted competitive bids on m ultiple contracts

   toprovideequipm enttoCorpoelec. Thebidswereoften atbelow-marketpricesto increasetheir

   chances of w inning the contract. D efendant and Co-conspirator 1 w ere not successful in

   obtaining contracts from Corpoelec based on those bids.

          9.      In or aboutearly 2016,w hile in Venezuela,D efendantinfonued V eroesabouthis

   failed attempts to win Corpoelec contracts. Veroes told Defendantthathe (Veroes)had a
   longstanding personalrelatiunship w ith Foreign Offk ial1. D efendantgave Veroesa proposalto   .



   supply Corpoelec w ith transfonuers,generators,and forklifts,which
                                                                    l
                                                                      V eroes agreed to raisew ith

   Foreign Official 1.



                                                  3
Case 1:19-cr-20351-CMA Document 44 Entered on FLSD Docket 06/24/2019 Page 4 of 6




          10.    V eroeà subsequently m etw ith Foreign Offcial 1 in Foreign Official1's office in

   V enezuela and discussed the contract proposal w ith him . Foreign Official 1 liked the

   presentation,called Foreign O fficial2 into his office while V eroes w as present, and directed
                                                                                $
   V eroesto w ork w ith Foreign Official2 to fnalize the cohtracts fortransform ers,generators,and
                         .




   forklifts.

          11.    V eroes infonned D efendant of his m eeting with Foreign O ftk ial 1 and told

   D efendantthatthey w ould need to give som e proftsfrom the contracts to Foreign O fficial2 in

   order to getthe contracts granted. D efendant understood thatthe purpose of the paym ents to

   Foreign Oftk ial2 was to obtain business and secure an im proper advantage w ith Corpoelec.

   D efendantalso believed thata portion ofthepaym entsto Foreign Official2 w ould go to Foreign

   OfGcial1.

                 D efendantand Co-conspirator 1traveled from the United States to V enezuela to

   fnalizethefollowing contractswith Corpoelec:(a)contractdated July 11,2016,forSearch
   TradingtoprovideforkliftstoCorpoelecfor$6,429,000;(b)contractdatedAugust1,2016,for
   SearchTradingtoprovidetransformerstoComoelecfor$9,798,250;and(c)contractdated July
   21 2016 fbr search Trading to provide generators to corpoelec fbr $893713.89. Foreign
   Om cial 1 and Foreign Official2 approved the contracts before they w ere signed on behalf of

   Corpoelec.

          13.    ln oraboutthesumm erof2016,DefendantandVeroesmetin M iam i,Florida,and

   discussed the sharing of profits from Corpoelec contracts they w ere aw arded. Defendant and

   Veroes lateragreed thatthey would each keep approximately $5.5 m illion in profits from the
   contracts and they also agreed on the share of profts thatForeign Official2,CW -1, and Co-

   Conspirator 1would each receive.

                                                  4
Case 1:19-cr-20351-CMA Document 44 Entered on FLSD Docket 06/24/2019 Page 5 of 6




          14.    On oraboutJune 15,2016,during am eeting in Doral,Florida,Defendantdiscussed

   the division ofprofits from Corpoilec contracts with CW -1. Defendantinformed CW -I ofa

   fourth Corpoelec contract for Co-conspirator 1's company to provide miscellaneous parts to

   Corpoelec.

          15.    Defendant and V eroes w ere aw arded additionalcontracts w ith V enezuela state-

   ow ned entities,including a contractdated on oraboutDecem ber 6,2016,between Headline and

   Corpoelec for Headline to supply Corpoelec lightbulbs for approximately $5,799,999,and a
   contractdated on oraboutJanuary 13,2017,betweenHeadline and the CorporaciônVenezolana

   deComercioExterior(tcorpovex'')forHeadlinetosupply Corpoelec 169,000streetlightbulbs
   forapproximately $35,740,500.
          16.    Search Trading and Headline received paym ents on Corpoelec contracts by w ire

   transfers to their Citibank and Bank of Am erica accounts, respectively, in M iam i, Florida.

   D efendantcaused Search Trading and H eadline to transfer m oney from these accountsto,orfor

   thebenefitof,Veroes,includingtransferstoNV OrientalTrading ofapproximately $1,283,492.87
   on oraboutM arch 31,2017,andapproximately $1,283,492.00 onoraboutM ay 11,2017.
          17.    Defendantand V eroespaid kickbacksto,orforthe beneftof,Foreign Official2

   from the profks on Com oelec and Corpovex contracts and did so in accordance w ith Foreign

   O fficial 2's instructions. Those paym ents include,but are not lim ited to,a w ire transfer of

   approxim ately $71,250from SearchTrading'sCitibankaccountinM iami,Florida,to an overseas
   entity on oraboutAugust24,2016;awiretransfqrofapproximately $401,300 from theaccount
   ofaDubaientity to an overseasentity,on oraboutSeptem ber13,2018;and m ultiple deliveries of

   cash in thefourth quarterof2018.



                                                 5
Case 1:19-cr-20351-CMA Document 44 Entered on FLSD Docket 06/24/2019 Page 6 of 6




                                     ARIANA FA JARD O ORSHAN
                                     U NITED STA TES A TTORN EY


   Date::/,4/zf
           .   f
                               By:                 /,
                                       ICHAEL B .N AD LER
                                                                      z-
                                     A SSISTAN T U NITED STATES ATTO RNEY


                                     ROBERT ZIN K
                                     ACTING CHIEF,FRAUD SECTION
                                     CRIM m A L D IVISION


   oate: 6 F< /r
               /               By:                       '
                                     J   -ALEX ROM A N O
                                     TRIAL A TTORN EY


                                     D EBORAH L.CON N OR
                                     CH IEF,M ONEY LAUN DERING &
                                     A SSET RECOVERY SECTION
                                     D epartm entofJustice,Crim inalD ivision



   oate: p /?                  By:               /
                                       SEPH PA LAZZO
                                                                    +
                                     T AL TORN EY



   oate,   Vz4lq               By:
                                      HERESA VAN VLIET
                                                               <                -

                                     A TTORN EY FOR D EFEN DAN T

                                                                -

   oate: zt /@                 By:                       , ..


                                     LU IS ALBERTO H ACIN H ADDA D
                                     D EFEND AN T




                                        6
